          Case 3:19-cr-00541-FAB Document 45 Filed 10/04/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA

         Plaintiff

             v.
                                                               CRIMINAL NO. 19-541 (FAB)
 [1] AHSHA NATEEF TRIBBLE, ET. AL.,

 [2] DONALD KEITH ELLISON,

 [3] JOVANDA R. PATTERSON, a/ka Jo a/k/a Jojo,

         Defendants.


                                    BILL OF PARTICULARS
                                          (Forfeiture)

TO THE HONORABLE COURT:

       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorney, and pursuant to Federal Rule of Criminal Procedure 32.2 (a), particularly

alleges that the following property is subject to forfeiture on the basis of the Forfeiture Allegations

set forth in the Indictment filed in the above-styled criminal case:

   1. Real property located at 259 Seahorse Lane, Panama City Beach, FL 32408;

   2. Real property located at 553 Wahoo Drive, Panama City Beach, FL 32408; and

   3. Real property located at Ellison Farms LLC, 0 Ferrell Tatum Road, LaGrange, GA 30240.



                             [INTENTIONALLY LEFT IN BLANK]
          Case 3:19-cr-00541-FAB Document 45 Filed 10/04/19 Page 2 of 2
Criminal No. 19-541 (FAB)


       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 4th day of October 2019.

                                                    W. STEPHEN MULDROW
                                                    United States Attorney

                                                    s/Seth A. Erbe
                                                    Seth A. Erbe
                                                    Assistant United States Attorney
                                                    USDC No. 220807
                                                    Torre Chardón, Suite 1201
                                                    350 Carlos Chardón Street
                                                    Hato Rey, PR 00918
                                                    Tel. (787) 766-5656
                                                    Fax. (787) 766-5398
                                                    Email: seth.a.erbe@usdoj.gov


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, I electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system, which will send notification of such filing to all parties.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 4th day of October 2019.



                                                    s/Seth A. Erbe
                                                    Seth A. Erbe
                                                    Assistant United States Attorney




                                                2
